USCA11 Case: 20-11776    Date Filed: 01/13/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11776
                        Non-Argument Calendar
                      ________________________

                 D.C Docket No. 1:19-cr-20417-CMA-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

SONYA ANITA SPIVEY,
a.k.a. Shorty,
a.k.a. Short,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (January 13, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-11776       Date Filed: 01/13/2021    Page: 2 of 2



      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Spivey’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error). The

government’s motion to stay the briefing schedule is DENIED AS MOOT.